Hunt, Justice.
Clark Gable McLeroy was tried and convicted in Fulton County for the murder of Michael Williams and sentenced to life imprisonment.1 He appeals, questioning only the sufficiency of the evidence against him.
The evidence, viewed in the light most favorable to the jury’s verdict, was as follows. The defendant and victim were involved in buying and selling drugs and were overheard arguing just prior to the murder. The defendant killed the victim by severely beating him with a wooden board, hitting him on the back and, when the victim fell, continuing to hit him on the head until the board broke. Although the defendant claimed self-defense, several eyewitnesses testified the victim had not provoked the attack. When the defendant was apprehended after fleeing the crime scene, he told police he was strung out on drugs.
Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found the defendant guilty of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Crawford v. State, 245 Ga. 89, 90 (263 SE2d 131) (1980).

Judgment affirmed.


All the Justices concur.


 The killing occurred on June 5, 1988. The defendant was indicted by a grand jury on July 26, 1988, and tried before a jury on March 7th through 9th, 1989. The transcript was certified on June 14, 1989. The defendant’s motion for a new trial was timely filed and overruled on July 3, 1989. His notice of appeal was filed on August 30, 1989, docketed in this court on October 25, 1989, and submitted for decision on November 20, 1989.